Act Registration No. 333-173983 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-14 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] PRE-EFFECTIVE AMENDMENT NO. 1 [ ] POST-EFFECTIVE AMENDMENT NO. Name of Registrant: CALVERT SOCIAL INVESTMENT FUND (Calvert Equity Portfolio) Address of Principal Executive Offices: 4550 Montgomery Avenue, Suite 1000N Bethesda, MD 20814 Registrant's Telephone Number: 800-368-2745 Name and Address of Agent for Service: William M.
